Case 1:19-cv-02565-ADC Document 64-2
                                40-6 Filed 12/13/20
                                           12/18/19 Page 1 of 4

         OPPOSITION TO MOTION TO STRIKE EX. 2
Case 1:19-cv-02565-ADC Document 64-2
                                40-6 Filed 12/13/20
                                           12/18/19 Page 2 of 4
Case 1:19-cv-02565-ADC Document 64-2
                                40-6 Filed 12/13/20
                                           12/18/19 Page 3 of 4
Case 1:19-cv-02565-ADC Document 64-2
                                40-6 Filed 12/13/20
                                           12/18/19 Page 4 of 4
